Citation Nr: 9927974	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  94-47 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a higher initial rating for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1969 to 
November 1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which granted entitlement to service connection for 
PTSD.  The disability was rated as 30 percent disabling and 
an effective date of October 29, 1993 was assigned.  A notice 
of disagreement was filed in August 1994.  In November 1994, 
a statement of the case was issued and the veteran submitted 
his substantive appeal.  In January 1995, the veteran 
appeared and testified before a hearing officer at the RO.  
In March 1996, an increased evaluation of 50 percent was 
assigned, with an effective date of February 14, 1996.  As a 
50 percent evaluation is not the maximum rating available for 
this disability, the appeal continues.  AB v. Brown, 6 Vet. 
App. 35 (1993).  In June 1997, the Board remanded this case 
for further development.  The requested development has been 
completed and the case has been returned to the Board.  

In the Introduction of the June 1997 remand, the Board 
mentioned that the veteran disagreed with the effective date 
assigned for the 50 percent rating.  In a May 1996 rating 
action, the RO granted an earlier effective date of October 
29, 1993 for the 50 percent rating for PTSD.  Therefore, this 
issue is not for appellate consideration.

In the June 1997 remand, the Board noted that the veteran's 
testimony at a hearing in January 1995 is considered a notice 
of disagreement with the denial of service connection for 
left ankle, back, and right hands disorders.  He was sent a 
statement of the case on these issues in February 1995, but 
he failed to submit a timely substantive appeal.  Hence, 
these matters are not for appellate consideration.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's PTSD has been productive of severe 
impairment in the ability to establish and maintain effective 
or favorable relationships with people. 

3.  The veteran is not totally impaired as a result of his 
service-connected PTSD.


CONCLUSION OF LAW

The criteria for the assignment of a 70 percent evaluation 
for the service-connected PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.102, 4.7, 4.132 including Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the issue on appeal is plausible and 
capable of substantiation, and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  See Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992); Shipwash v. Brown, 8 Vet. 
App. 218 (1995).  When a veteran submits a well-grounded 
claim, VA must assist him in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a).  The Board is satisfied 
that all available relevant evidence has been obtained 
regarding the claim, and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's PTSD.  

The Board has found nothing in the historical record which 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  

Factual background

Records from the Vet Center reflect ongoing treatment and 
group therapy for a period beginning in 1990.  Pursuant to 
his claim of service connection for PTSD, an examination was 
conducted in December 1993.  The examiner reported the 
following findings:  alert, oriented times three; dressed in 
military fatigues; tense and apprehensive; increased 
psychomotor activity; rambling and circumstantial speech; 
constricted affect; irritable and suspicious mood; expressed 
paranoid persecutory ideation, but not to a delusional 
degree; memory intact; concentration impaired; average 
intellect; poor insight; and judgment compromised under 
stress.  The examiner determined that the veteran was 
financially competent.  A diagnosis of PTSD was made.  

In a July 1994 decision, the RO granted entitlement to 
service connection for PTSD.  The disability was evaluated as 
30 percent disabling, and an effective date of October 29, 
1993 was assigned.  

Pursuant to his appeal of the July 1994 decision, a hearing 
was conducted at the RO in January 1995.  At that hearing, 
the veteran testified that he used to go to group therapy.  
He provided details regarding his service in Vietnam, as well 
as his difficulties maintaining employment.  

The veteran was afforded a VA examination in February 1996.  
He was described as alert and oriented times three.  He was 
wearing military fatigues.  There were no unusual mannerisms 
or behaviors.  His speech tended to ramble, and he avoided 
giving details of his history.  His affect was constricted, 
and mood was neutral.  Paranoid persecutory ideation was 
expressed, but not to a delusional degree.  At times, he was 
irritable and suspicious.  His memory and concentration were 
intact, and his intellect was average.  Insight was poor, and 
his judgment was compromised under stress.  The examiner 
diagnosed PTSD, and depressive disorder with paranoid 
features considered to be secondary to PTSD.  The examiner 
reported a Global Assessment Function (GAF) of 45, and added 
that there was serious impairment of social and occupational 
function.  

A VA counseling narrative of April 1997 is associated with 
the claims folder.  The examiner opined that the veteran 
appeared to be suffering from PTSD which was more severe than 
the rating assigned.  He had fairly severe startle response, 
tended to anger easily, and his past mistrust for authority 
had produced limitations which fairly severely affected his 
ability to financially care for himself and his sons.  He 
expressed a considerable amount of guilt in not being able to 
financially help his sons with regard to their treatment.  In 
that report, the examiner commented that the veteran suffers 
from an impairment of employability with the service-
connected PTSD condition being a material factor in such 
impairment.  

A VA examination was conducted in July 1997.  The examiner 
observed that the veteran was alert and oriented times three.  
His speech was of a normal rate and volume.  There was 
positive psychomotor agitation, and he was visibly tremulous.  
He had difficulties talking about the war and expressed that 
he had some difficulty over the past couple of years, 
particularly deaths in his family.  His memory and 
concentration were good.  Mood/affect was constricted and 
depressed.  He denied suicidal and homicidal ideations.  He 
denied auditory and visual hallucinations.  He denied 
paranoia.  He was not tangential or circumstantial.  He was 
able to abstract.  Intelligence was average.  Insight and 
judgment were good.  The examiner diagnosed severe PTSD, and 
reported a GAF of 50-55.  The examiner determined that the 
veteran was competent to handle his own financial affairs.  
The examiner found that the veteran was occupationally 
impaired, but he was in vocational rehabilitation and 
hopefully would be able to find meaningful employment when 
the program ended.  The examiner further noted that the 
veteran experienced recent tragedies within his family, in 
addition to the events he experienced during Vietnam.  He 
undergoes therapy every week, and the examiner recommended 
that he continue with the therapy.  

A VA examination was conducted in November 1998.  The veteran 
was alert and oriented times three.  His appearance was 
conventional.  His psychomotor activity was increased.  He 
was noted to be tense and apprehensive.  Speech was rapid, 
and at times, pressured, rambling and circumstantial.  He was 
depressed.  He struggled to contain tears when he reflected 
upon combat experiences and the death of his two sons from 
AIDS caused by contaminated blood transfusions.  Affect was 
normal.  There was no disturbance of mental stream, thought, 
or perception.  Long and short-term memory was intact.  
Concentration was impaired.  He had to be refocused several 
times during the interview during rambling responses.  There 
was no cognitive deficit.  Intellect is average.  He becomes 
agitated, belligerent and sometimes aggressive when provoked.  
The examiner considered him financially competent.  The 
examiner diagnosed PTSD and depressive disorder secondary to 
PTSD.  The GAF was 50.  The examiner commented that the 
veteran was persistently anxious, depressed, and stress 
intolerant.  He was socially avoidant.  He was preoccupied 
with combat memories and the recent deaths of family members.  
He experienced sensations of survivor's guilt.  He suffered 
from impaired sleep and combat nightmares that occur three to 
four times a week, intrusive memories and flashbacks 
triggered by environmental reminders.  The examiner opined 
that the veteran's anxiety, depression, and stress 
intolerance severely compromised his ability to pursue and 
hold gainful employment at that time.

Another VA examination was conducted in December 1998.  The 
veteran was appropriately dressed but somewhat neglected.  
His affect was quite constricted and his mood was moderately 
depressed.  His speech was rambling and his thought processes 
tangential at times.  There was a tendency to be tangential 
when he is avoiding unpleasant subjects such as combat trauma 
or losses of his sons.  He denied suicidal and homicidal 
ideations.  He admitted to auditory hallucinations as well as 
ideas of reference.  He was oriented in all three spheres.  
His memory and concentration were somewhat impaired, as were 
abstractions.  Judgment was compromised by stress.  Regarding 
his current functioning, the examiner reported that the 
veteran was basically isolated and did not have friends and 
constantly cleans his house and walks the dog.  The examiner 
diagnosed PTSD with psychotic features, depressive disorder 
not otherwise specified secondary to PTSD, and personality 
disorder not otherwise specified.  The GAF was 50.  He re-
experienced trauma three times a week from combat, social 
isolation, concentration and memory problems.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  Regulations require that where there is a 
question as to which of two evaluations is to be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

The veteran's service-connected PTSD is currently rated as 50 
percent disabling under the provisions of 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  Effective on November 7, 1996, 
38 C.F.R. § 4.132 was redesignated as 38 C.F.R. § 4.130 which 
included new rating criteria for psychiatric disorders.  
Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  

The general rating formula for mental disorders under the new 
rating criteria are as follows:  a 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others;  intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial  disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent evaluation requires occupational 
and social impairment with reduced reliability and 
productivity due to flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment 
or abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  A 30 percent evaluation requires 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactory, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130 including Diagnostic Code 9411 (1998).

Under the old rating criteria, the evaluation for the 
veteran's service-connected PTSD is based on the degree of 
impairment of his social and industrial adaptability.  A 
50 percent rating is warranted when the ability to establish 
or maintain effective or favorable relationships with people 
is considerably impaired, with psychoneurotic symptoms 
resulting in such reduction in the reliability, flexibility, 
and efficiency levels as to result in considerable industrial 
impairment.  A 70 percent rating is warranted when the 
ability to establish and maintain relationships is severely 
impaired, with psychoneurotic symptoms of such severity and 
persistence that there is severe impairment in the ability to 
obtain and retain employment.  A 100 percent rating is 
assignable when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community and the claimant is demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132 
including Diagnostic Code 9411 (1996).  

Pursuant to the old criteria, the Board finds that the 
veteran's ability to establish and maintain relationships is 
severely impaired due to his PTSD.  The December 1993 
examination report revealed severe symptomatology.  The 
February 1996 examiner specifically found serious impairment 
of social and occupational function.  In April 1997, it was 
specifically noted that the veteran's PTSD was a material 
factor with regard to the impairment of employability.  The 
evaluations of his PTSD since April 1997 also indicate an 
increase in disability with regard to the degree of 
industrial impairment.  In November 1998, the examiner opined 
that the veteran was anxious, depressed and stress 
intolerant, and that such symptoms severely compromised his 
ability to pursue and hold gainful employment.  Thus, under 
the old criteria, the disability picture presented 
approximates the criteria for a 70 percent rating.  The Board 
notes, however, that there is no evidence that the attitudes 
of all of the veteran's contacts except the most intimate are 
so adversely affected as to result in virtual isolation in 
the community or that the claimant is demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132 including 
Diagnostic Code 9411 (1996).  

Furthermore, there is no evidence that the veteran's PTSD 
precludes him from securing or following a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(c) (1996).  

Pursuant to the new rating criteria, there is absolutely no 
evidence of total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others;  intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Thus, 
a 100 percent rating is not warranted pursuant to the new 
criteria.  

The Board has considered whether the veteran was entitled to 
a "staged" rating for his service-connected disorders as 
prescribed by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) in Fenderson v. West, 12 Vet. App. 
119 (1999).  As supported by the early treatment records and 
VA examination reports, at no time since the veteran filed 
this claim, has his PTSD been less than 70 percent disabling.  
Thus, the preponderance of the evidence supports an initial 
rating of 70 percent.


ORDER

Entitlement to an initial evaluation of 70 percent for 
service-connected PTSD has been established, and the appeal 
is granted.  



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals



 

